Citation Nr: 1814230	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  12-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder, including ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to April 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2013.

The Board subsequently, in December 2014, remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  The claim since has continued to be denied, however, so it is again before the Board.


FINDING OF FACT

The Veteran does not have IHD or any other heart condition that was incurred during or within one year of his active duty service, or caused or aggravated by his active duty service, or caused or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a heart disorder, including IHD.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.313 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds no deficiencies in VA's duties to notify and assist the Veteran with this claim that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer or presiding judge); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instructions, certainly to the acceptable substantial extent.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders); but see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict or exact compliance, with the terms of a remand that is required).

II.  Relevant Statutes and Regulations and Caselaw

The Veteran attributes his heart disorder, including IHD, to his military service.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in May 2010; Transcript of Hearing Before Board dated in February 2013.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or a disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology supporting a finding of chronicity since service.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  Only the chronic diseases as defined by 38 C.F.R. § 3.309(a) are subject to this alternative continuity of symptomatology proof exception.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is additionally permissible on a presumptive basis, however, when these chronic diseases manifest to a compensable degree (generally meaning to a degree of at least 10-percent disabling) within one year of a veteran's discharge from service, although this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted, in any event, even for a disability first shown after service, when the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases listed in 38 C.F.R. § 3.309(e) shall be presumptively service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of the disease during service, provided also the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (Vietnam era), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii), 3.313(a).  This presumption requires that a Veteran actually stepped foot on land in Vietnam or served in the inland waterways, not just on a ship off the coast or shore of Vietnam (brown water versus blue water).  Haas v. Peake, 525 F.3d 1168 (2008) cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (upholding the interpretation of governing law that service in the offshore waters of Vietnam without temporary duty or visitation on land, even where the claimant was the recipient of the Vietnam Service Medal (VSM), was insufficient to warrant application of the presumption of herbicide exposure). See also VAOPGCPREC 
27-97.

Still yet, service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In evaluating a claim, the Board must determine the probative (i.e., competency and credibility) value of all evidence submitted, both lay and medical.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence, in comparison, is evidence provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

If the evidence is competent, the Board must then determine whether the evidence also is credible, or worthy of belief, as only then does it have ultimate probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence.  In so doing, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Veteran is given the benefit of the doubt.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III.  Relevant Facts and Analysis

The Veteran's wife and the Veteran himself, presumably, claim that he first had heart problems in 2001, which then consisted of palpitations, and that he was subsequently diagnosed with right bundle block, which the Veteran's representative has surmised was ischemia.  See Transcript of Hearing Before Board dated in February 2013.

The Veteran served on active duty in the military far earlier than that, from May 1967 to April 1971; his service treatment records (STRs) do not reflect any diagnosis of a heart-related condition or ailment.  His post-service VA treatment records reflect that a stress test was performed in December 2009, and the results revealed normal myocardial perfusion images demonstrating no defects suggestive of ischemia or infarction.  However, an EKG revealed right bundle branch block, apparently.  He had two VA compensation examinations to address the nature and etiology of his claimed heart condition, particularly in terms of its posited relationship or correlation with his military service.  In December 2010, the first VA examiner opined, in pertinent part, that there was no evidence of IHD and that the right bundle branch block is from some other etiology and not believed to be related to herbicide (Agent Orange) exposure since there was no evidence of IHD.  After the Board's December 2014 remand, another VA examination opinion was obtained in March 2016.  This second VA examiner explained that the Veteran has a diagnosis of incomplete bundle branch block of unknown etiology, which predated his diabetes diagnosis and was not caused by his diabetes.  This second examiner also agreed that the Veteran does not have IHD.  Moreover, this additional examiner noted there was no evidence of a diagnosed bundle branch block or other heart condition at the time of the Veteran's discharge from the military, further, that EKG abnormalities were not noted until 2002, long after his discharge from service, and that there were no cardiac diagnoses in the interim.

When considering this evidence along with the other relevant evidence of record, the Board finds that the Veteran does not have IHD nor any other heart condition or ailment that was incurred during or within one year of his active duty service, that was caused or is being aggravated by his active duty service, or that was caused or is being aggravated by a service-connected disability(ies).  In other words, the claim fails on all three potential theories of entitlement - direct, presumptive and secondary service connection.  In deciding a claim the Board must address all potential theories of entitlement. See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim."); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (In adjudicating a claim the Board must consider all potential bases of entitlement). VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded. Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

There is no evidence to the contrary - aside from the Veteran's, his wife's, and his representative's statements.  However, since heart conditions are complex, not just simple, they do not have the competence to provide written or oral testimony regarding whether the Veteran has a specific type of heart ailment and, even more than that, whether it is related or attributable to his military service.  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

For these reasons and bases, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, and therefore, that the benefit-of-the-doubt doctrine is inapplicable and he is not entitled to service connection for a heart disorder, inclusive of IHD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

This claim of entitlement to service connection for a heart disorder, including IHD, is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


